Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species
Species A:  wherein the mixture is spray on to form the functional layer
Species B: wherein the mixture applied and configured as a foil. 
The species are independent or distinct because they do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 16-18, 21-25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 

(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
During a telephone conversation with Jeffery Kamilovich on 11/25/2020 a provisional election was made to prosecute the invention of Species A, claims 26-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 29 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beehag (US 2010/0173161).

As to claims 1, 2 and 4, Beehag discloses a method for method for manufacturing an at least hardened fiber-reinforced thermosetting plastic component that can be joined to a thermoplastic component via a firm bond, the method comprising the steps of: providing a main body in uncured state (unhardened), the main body being an unhardened thermosetting plastic including reinforcement fibers and a viscous thermosetting plastic matrix (prepreg stack 10 excluding uppermost prepreg, para 0062, 0076-0077, fig 2)
applying a mixture of a thermoplastic and thermosetting plastic (functional layer is combination of uppermost prepreg of stack and 14) on a main body in an unhardened state at least in a joining area of the main body, the mixture being a functional layer; and at least hardening the main body in a curing device (autoclave) under at least one of pressure and heat so that the functional layer is joined to the main body via a firm bond, and so that the main body can be joined in a subsequent joining process to the thermoplastic component via the functional layer, the applying step being performed before the at least hardening step and after the providing step; wherein the wherein the functional layer is applied on a tool form 12 of the curing device (autoclave), at least in a tool form area (area on 12 where 10 and 14 are applied) fitting tightly on the joining area during the hardening step (fig 2, generally para 0007-0034; 0056-0064; 0076-0077).
As to claim 3, Beehag discloses the method wherein the functional layer is joined to the main body through adhesion so that an adhesion interface is formed between the functional layer and the main body, and wherein during the at least hardening step the thermosetting plastic of the mixture moves towards the adhesion interface and the thermoplastic moves away from the adhesion interface (para 0056-0065, 0076-0077).

As to claim 5, the tool form of the curing device is at least at temperature lower than the melting temperature of the thermoplastic of the functional layer (para 0076-0077, must inherently be lower than melting temperature as heat up occurs).
As to claim 16, the functional layer is transferred to the unhardened main body when the tool form is closed (para 0062, 0076-0077). As to claim 17, the curing temperature is between 100 dec C and 200 deg C (para 0076-0077). While Beehag does not expressly disclose the melting temperature, Beehag discloses using the same thermoplastic recited by applicant (ABS, see specification para 0032 and Beehag para 0064) and thus one would expect the thermoplastic to have the same physical properties. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beehag.

Because Beehag discloses the same thermoplastic as applicant (ABS, see above), one of ordinary skill in the art would have understood that the melting temperature would be the same. 
Nonetheless, Beehag discloses that the melting temperature and the curing temperature of the thermoset effect the migration of the plastic components (para 0062-0063).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a thermoplastic with a melt temperature of about 200 deg C and a thermoset with a curing temperature of about 120 deg C as one of ordinary skill in the art would have been motivated to adjust the melt and curing temperatures to obtain the optimal component migration.

Claim(s)  21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beehag, as applied to claim 1 above, and further in view of Rasmussen et al. (US 5667881)

Rasmussen discloses a method of making a thermoset/thermoplastic fiber reinforced plastic, and further discloses that the thermoset/thermoplastic mixing ratio affects the strength of the layer (col 3, line 1 – col 4, line 60).  As such, one of ordinary skill in the art would have achieved applicant’s claimed mixing ratio by performing routine experimentation to achieve the expected results. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Beehag such that the ratio of the amount of the thermoplastic of the functional layer to the amount of the thermosetting plastic of the functional layer is between 1:1 to 4:1 as one would have achieved such ratios by performing routine experimentation to the optimize the strength of the layer as taught by Rasmussen above. 

Allowable Subject Matter
Claims 26-28 are allowed.  The prior art discloses a method as detailed with respect to claim 1 above.  Additionally, it well known to spray a thermoplastic OR thermosetting material onto a layer (Kim, US 2005/0204561).  However, Kim does not disclose that the spray in a mixture of a thermosetting resin and a thermoplastic resin.  Additionally, Beehag teaches away from spraying, because 0062 states that it is preferable to have the thermoplastic part of the mixture in film form. 



Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered.  Claims 26-28 are allowed and claim 29 is withdrawn.  The arguments as the applying to the remaining claims are not persuasive.  The examiner’s interpretation of the term “mixture” stands as asserted in previous actions.  The applicant cites para 0062 of Beehag, and asserts that Beehag’s disclosure that the thermosetting portion of the mixture (top layer of stack) is applied before the thermoplastic portion of the functionaly layer is applied demonstrates that “a mixture is not applied to the main bidy because the entire stack is placed at once.”  This argument is flawed because the order in which the layers are applied does not preclude the mixture from being applied.  Mixture is still applied, regardless of the order in which the mixture’s components are applied.  The mixture is applied before hardening because both the thermoplastic and thermosetting components of the mixture of the mixture applied before hardening.  
Applicant asserts that the orientation of the functional layer (thermoplastic layer and upper thermoset stack layer) and the stack inherently requires that the thermoplastic layer moves down towards the adhesion interface.  The examiner agrees that the thermoplastic layer likely moves down, but is also moves away from the adhesion interface.  Applicant concedes that the thermoplastic moves away the interface by asserting that it moves “past” the interface.  The thermoplastic can move towards the interface and then move away form said interface after it reaches said interface. 
The remainder of the claims have been addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748